Case 2:19-cv-00670-JLB-NPM Document 40 Filed 09/09/20 Page 1 of 3 PageID 188




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION



ALCHEMY-SPETEC LLC,

               Plaintiff,

v.                                                    Case No. 2:19-cv-670-FtM-66NPM

THE PUMP AND SPRAY COMPANY
CORPORATION and RYAN WENZEL

              Defendants.


                                          ORDER

       Before the Court is Plaintiff’s Corrected Motion for Clerk’s Entry of Default (Doc.

38). Plaintiff Alchemy-Spetec, LLC requests the Court enter a default against Defendants

The Pump and Spray Company Corporation and Ryan Wenzel. (Id., p. 1). No response

was filed to the motion and the response time has lapsed. For the reasons discussed

below, the Court grants the motion.

       “When a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Fed. R. Civ. P. 55(a). Before directing the clerk to enter a

default, however, the Court must determine whether Plaintiff properly effected service of

process, for which Plaintiff bears the burden of proof. Fed. R. Civ. P. 4(l); Chambers v.

Halsted Fin. Servs., LLC, No. 2:13-CV-809-FTM-38, 2014 WL 3721209, *1 (M.D. Fla. July

28, 2014); Zamperla, Inc. v. S.B.F. S.R.L., No. 6:13-CV-1811-ORL-37, 2014 WL

1400641, *1 (M.D. Fla. Apr. 10, 2014).
Case 2:19-cv-00670-JLB-NPM Document 40 Filed 09/09/20 Page 2 of 3 PageID 189




       For Defendant Ryan Wenzel, the Federal Rules of Civil Procedure allow for

personal service upon an individual within a judicial district of the United States. Fed. R.

Civ. P. 4(e)(2)(A). The process server may deliver a copy of the summons and complaint

to the individual personally. Id. Here, on July 18, 2020, the process server served Ryan

Wenzel personally. (Doc. 36). Therefore, service of process was properly effected under

Rule 4(e)(2).

       Pursuant to Rule 4(h)(1)(B), an entity defendant may be served by any manner

authorized in the state or “by delivering a copy of the summons and of the complaint to

an officer, a managing or general agent, or any other agent authorized by appointment or

by law to receive service of process ….” Chambers, 2014 WL 3721209, at *1 (M.D. Fla.

July 28, 2014). Likewise, under state law, a corporation may be served through its

registered agent. Fla. Stat. § 48.081(3)(a). Here, the process server served Pump and

Spray by serving Ryan Wenzel, who is designated by law to accept service on behalf of

the corporation. (Doc. 37). Thus, the Court finds Plaintiff properly effected service of

process on Pump and Spray.

       Both Ryan Wenzel and Pump and Spray have failed to timely answer the Amended

Complaint (Doc. 23) or otherwise defend this action. Therefore, the Court finds a clerk’s

default must be entered pursuant to Rule 55(a).

       Accordingly, it is hereby ORDERED:

       (1)      The Corrected Motion for Clerk’s Entry of Default (Doc. 38) is GRANTED.

       (2)      The Clerk is directed to enter a default against The Pump and Spray

                Company Corporation and Ryan Wenzel.




                                             2
Case 2:19-cv-00670-JLB-NPM Document 40 Filed 09/09/20 Page 3 of 3 PageID 190




     DONE and ORDERED in Fort Myers, Florida on September 9, 2020.




                                     3
